internal_revenue_service number release date index number ---------------------- ------------------------------ ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-123989-04 date december legend x a b c d trust trust trust date date date date date --------------------------- ein ---------------- -------------------- --------------------- ssn ------------------ ------------------ ssn ------------------ ----------------- ssn ------------------ ------------------------------------------- ein ---------------- -------------------------------------- -------------------------------------------- ein ---------------- ---------------- -------------------------- -------------------- -------------------- -------------------- ------------------------ ------- ------- ------- ------- ------- ------- ------- ------- ---- ------ plr-123989-04 date year year year year year year year year y state dear ------------ this is in reply to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state in year effective in year x elected to be an s_corporation on date a created trust on date a transferred y shares of x stock to trust trust was a revocable_trust at the time of the transfer of x stock to trust the shareholders of x were a b and c on date a died upon a’s death trust ceased to qualify as a grantor_trust trust continued to qualify as a subchapter_s_trust under sec_1361 for the 2-year period beginning on the day of the deemed owner’s death and ending on date trust did not distribute the shares of x stock on or before date accordingly trust ceased to qualify as an eligible shareholder on date pursuant to the terms of trust the assets of trust were to be held in a marital trust trust and a non-marital trust trust on date the y shares of x were transferred to trust trust was intended to qualify as a qualified_subchapter_s_trust plr-123989-04 qsst under sec_1361 however due to an oversight d the beneficiary of trust failed to file the qsst elections required under sec_1361 x represents that all of its shareholders have filed their returns in a manner consistent with x’s treatment as an s_corporation x also represents that the terminating event trust ceasing to be an eligible shareholder was not motivated by tax_avoidance or retroactive tax planning for the taxable_year year and part of year trust was treated as the owner of the x stock and filed its returns accordingly since date trust has been treated as the owner of the x stock and filed its returns accordingly x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 of the code provides that an s_corporation means a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter i as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1362 provides that a_trust which was described in clause i immediately before the death of the deemed owner and which continues in existence after such death but only for the year period beginning on the day of the deemed owner’s death may be a shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1362 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing plr-123989-04 and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s election was terminated on date the day after the two year period that began on date because trust was no longer an eligible shareholder of x we conclude that this termination was inadvertent within the meaning of sec_1362 furthermore if the s_corporation_election had not been otherwise terminated on date x’s s election would have terminated on date when trust an ineligible shareholder first acquired x stock this potential termination would have also been an inadvertent termination under sec_1362 accordingly under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was valid and was not otherwise terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning date and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void plr-123989-04 furthermore this ruling is contingent on trust making a qsst election effective date with the appropriate service_center within days of the date of this letter and attaching a copy of this letter to the election this ruling is also contingent on trust and d amending their respective tax returns for taxable_year year and year in order to conform with the proper treatment of trust as a qsst except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation or whether trust is eligible to be a qsst this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
